DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1, 2 and 4 are pending.
	Claims 3, 5 and 19 have been cancelled.
	Claims 1 and 4 have been added.
	Claims 1, 2 and 4 are examined on the merits.









Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The rejection of claims 1, 2 and 4 under 35 U.S.C. 103 as being unpatentable over Janne et al., US Patent 8,715,665 B2 (issued May 6, 2014/ IDS reference 2, USPatents submitted October 15, 2020), and further in view of Jikoh et al., US 2019/0330368 A1 (effective filing date October 5, 2017) and Bai et al., (Carcinogenesis 29 (3): 473-479, 2008/ IDS reference 22, submitted October 15, 2020) is maintained.  Claims 3, 5 and 19 have been cancelled.
	Applicants aver part of the Janne teachings have been taken out of context, see Remarks submitted September 9, 2021, page 3, 5th paragraph.  Applicants further aver “Janne [does] not discuss cancers refractory to ErbB therapeutics can be treated by anti-HER1 antibodies…alone”, but rather the “…cancer cells refractory to ErbB therapeutics can be treated by a combination of an anti-ErbB therapeutic and an anti-MET therapeutic”, see page Remarks, page 3, 5th paragraph.  Hence, according to Applicants, Janne does not teach or suggest the claimed invention, wherein th paragraph.
	Applicants reiterate the teachings of the secondary references and note they do not make up for the alleged deficiencies of Janne, see last sentence of page 3; and page 4.
	Applicants conclude arguments disagreeing with the motivation and reasonable expectation of success noted within the instant rejection and suggests Janne teaches away from implementing “…anti-HER1 antibody, …panitumumab, as a single agent for treating…resistant cancers” and “[t]heir methods would not require the addition of an anti-MET agent if there was even a suggestion that an anti-HER1 antibody would be expected to overcome resistance as a single agent”, see page 5 of Remarks. Applicants further argue none of the references teaches or suggests “…an anti-HER2 antibody can be used to reduce GRB7”, see page 5, 1st full paragraph. Applicants’ arguments and points of view have been carefully considered but fail to persuade. 
	Foremost, the claim language is open, meaning it cites comprising language, thereby not excluding additional molecules, see in particular lines 3 and 4 of claim 1.  Additional elements do not teach away from the clear and shared (with Applicants’) objective of Janne, which is “a method for treating a subject suffering from a cancer that is resistant to treatment with an anti-Erb therapeutic”, see column 1, lines 48-50.  Notwithstanding, Janne teaches the methods therein may be used to restore or reduce sensitivity, as well as treat acquired resistance with a single anti-ErbB1 therapeutic agent, see paragraph bridging columns 18 and 19.
	In regard to the reduction of GRB7 activity, as the claims read there is only one active administration step and as the claims read it would naturally flow with the administration of panitumumab to the designated patient population innate biological processes would be affected.  And even though Janne is silent about growth factor receptor-bound protein 7 (GRB7), it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). 
	Prevailing in the art as taught by Jikoh is “[a]bout 85% of patients of this population [with breast cancer overexpressing HER2] have no or merely week response to trastuzumab treatment”, see page 2, section 0011.  Moreover, it is clear from Bai that GRB7 and HER-2 are involved in the same signaling pathway and together attribute to tumor formation, see entire Bai reference.  Hence, there is a preponderance of evidence herein and of record that supports the obvious rejection. One of ordinary skill in the art would have impetus and reasonable expectation of success in combining the treatment protocol of Janne with the secondary references to arrive at the claimed invention.  Applicants are reminded "[o]bviousness does not require absolute predictability of success… For obviousness under § 103, all that is required is a reasonable expectation of success.” In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (quoting In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988) (emphasis removed).  Hence, the rejection is maintained and made.
Janne teaches treating therapy-resistant breast cancer that is refractory to treatment with one or more anti-ErbB therapeutics such as lapatinib, trastuzumab, however can be treated with an anti-HER1 antibody, such as panitumumab, see column 1, lines 53-57; column 2, lines 9-27, 48 and 49; and column 4, lines 17-23. 
	Janne does not teach the breast cancer treated is HER-2 positive breast.  
	However, Jikoh teaches the need to treat drug-resistant breast cancer in humans, see page 2, section 0012.  About 85% of HER2-overexpressing breast cancer patients have no or weak response to trastuzumab treatment, see page 3, section 0011; and page 4, section 0060. Moreover, Bai teaches GRB7 is overexpressed with HER2/Neu, see abstract; and page 478 and in particular last paragraph in column 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references to treat therapy resistant HER-2 positive breast cancer with a different anti-neoplastic agent, such as panitumumab, see Janne and Jikoh in their entireties. Intrinsically with the administration of one of the said anti-HER1 antibodies of Janne is the reduction of growth factor receptor-bound protein 7 (GRB7) activity.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that HER2 is an therapeutic target for breast cancer treatment when the cancer is refractory to therapies and the effectiveness of the available treatments can be easily assessed or monitored in conjunction with each anti-ErbB therapeutic treatment, see Janne column 14, lines 37-49.  





Conclusion
o_ "Ŋ)ķ )-]om;u )ķ )-m] *ķ
;| -Ѵĺ !ƕ 7;r;m7;m| ruoѴb=;u-|bom o= 0-v-ѴŊѴbh;ķ !ŊƑ
rovb|b; _l-m 0u;-v| 1-m1;u 1;ѴѴ Ѵbm;v bv l;7b-|;7 bm r-u| 0
!ŊƐ vb]m-Ѵbm]ĺ oѲ;1Ѳ-u -u1bmo];m;vbvĺ ƑƏƐƖĸƐŋƖĺ
_||rvĹņņ7obĺou]ņƐƏĺƐƏƏƑņl1ĺƑƑƖѵƒ
 2019;58:699–707.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between the hours, 7AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
09 November 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643